Citation Nr: 1635632	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for a right hip disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to August 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge about the issues of service connection for a right foot disability, increased ratings for right knee and right hip disabilities, and entitlement to a TDIU.  A transcript of that hearing is of record.

The issues of entitlement to earlier effective dates for service connection for right knee and right hip disabilities were raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In a December 2014 remand, the Board noted that the Veteran had filed a timely notice of disagreement involving an April 2014 rating decision that denied service connection for a right ankle disability.  The Board remanded that claim for the issuance of a statement of the case.  In August 2015 a statement of the case was issued and, in October 2015, the Veteran appealed the denial of that claim to the Board, requesting that he be allowed to testify about that matter at a videoconference hearing.  A remand is necessary to schedule a videoconference hearing regarding the issue of entitlement to service connection for a right ankle disability.

Regarding the issue of entitlement to service connection for a right foot disability, in a November 2015 VA foot examination report, a VA examiner noted that the Veteran had arthritis of the right foot.  The examiner stated that the Veteran reported experiencing diffuse right plantar foot pain.  In a separate November 2015 medical opinion, the examiner stated that the Veteran's claimed right foot disability was less likely than not related to service or any incident of service.  In explaining the opinion, the examiner wrote that the Veteran's diffuse plantar pain did not meet the criteria for any musculoskeletal diagnosis.  The examiner indicated that he could not attribute the vague diffuse pain to any discrete condition or assign any causative factors.  The Board notes that the examiner diagnosed the Veteran with some form of arthritis in the right foot, but did not provide an etiology opinion regarding that disability.  Therefore, the November 2015 VA foot examination report and opinion are incomplete.  A remand is necessary to schedule an additional examination to determine the etiology of the claimed right foot disability.

In November 2015 VA knee and hip disability examinations, a VA examiner found that the Veteran's right hip and knee disabilities were productive of, at worse, mild symptomatology with no loss of motion in either joint.  The examiner specifically indicated that the Veteran did not require an assistive device, such a cane, to walk.  In a November 2015 statement, the Veteran's attorney submitted a statement, indicating that the Veteran used crutches due to instability in the knee.  In a January 2016 podiatry note, a VA examiner stated that the Veteran walked with an altered gait due to hip and knee disabilities, and was using crutches to take pressure off his ankle.  The examiner indicated that the crutches were authorized by Dr. Ernest Lowe.  The record contains no other treatment records indicating the prescription of crutches.  As the Veteran has reported that his right knee and hip disabilities have worsened since the most recent examinations, a remand is necessary to schedule additional examinations, and to acquire outstanding treatment records.  

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal.  Therefore, those claims must be readjudicated before the claim for entitlement to a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge in Jackson, Mississippi, regarding the issue of service connection for a right ankle disability only.  Notify the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, then return that claim to the Board.

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment right hip, right knee, and right foot disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records and, if the records are not VA records, any records from the office of Dr. Ernest Lowe.

3.  Schedule the Veteran for a VA examination by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the right knee and hip, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee or hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right knee and hip due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should also note whether there is ankylosis of the knee or hip.  After an examination, to include current X-rays the, examiner is asked to also provide the following opinions:

(a)  Diagnose all right foot and ankle disabilities shown.

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed right foot or ankle disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right foot or ankle disability was caused by an altered gait resulting from the service-connected right knee or right hip disabilities?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right foot or ankle disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee or hip disabilities, or by an altered gait resulting from the right knee and right hip disabilities?  

4.  Then, readjudicate the claims for service connection for a right foot disability, increased ratings for right knee and right hip disabilities, and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

